[Cite as State ex rel. Paige v. Corrigan, 129 Ohio St.3d 448, 2011-Ohio-4057.]




   THE STATE EX REL. PAIGE, APPELLANT, v. CORRIGAN, JUDGE, APPELLEE.
[Cite as State ex rel. Paige v. Corrigan, 129 Ohio St.3d 448, 2011-Ohio-4057.]
Mandamus to correct sentencing error — Adequate remedy by appeal to correct

        sentencing error — Denial of writ affirmed.

   (No. 2011-0478 — Submitted August 8, 2011 — Decided August 17, 2011.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                               No. 95864, 2011-Ohio-743.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the request
of appellant, Arnold Paige, for a writ of mandamus to compel appellee, Cuyahoga
County Court of Common Pleas Judge Peter Corrigan, to vacate his sentence and
resentence him. Paige “had an adequate remedy by way of direct appeal from his
sentence to raise his claim that he did not receive proper notification about
postrelease control at his sentencing hearing.” Briseno v. Cook, 121 Ohio St.3d
38, 2009-Ohio-308, 901 N.E.2d 798, ¶ 1; Patterson v. Ohio Adult Parole Auth.,
120 Ohio St.3d 311, 2008-Ohio-6147, 898 N.E.2d 950, ¶ 8. Paige also had an
adequate remedy by appeal to raise his claims that his March 2004 sentencing
entry contained incorrect terms of postrelease control. State ex rel. Tucker v.
Forchione, 128 Ohio St.3d 298, 2010-Ohio-6291, 943 N.E.2d 1006, ¶ 1; State ex
rel. Pruitt v. Cuyahoga Cty. Court of Common Pleas, 125 Ohio St.3d 402, 2010-
Ohio-1808, 928 N.E.2d 722, ¶ 4. This disposition renders moot Judge Corrigan’s
motion to strike Paige’s merit brief.
                                                                        Judgment affirmed.
                          SUPREME COURT OF OHIO




      O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
      Arnold Paige, pro se.
                         ______________________




                                      2